Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5-7, 9-11 and 13) is acknowledged. Applicant’s election of the followings in response to election of species requirement is also acknowledged:

    PNG
    media_image1.png
    285
    629
    media_image1.png
    Greyscale

Therefore, claims 15-16, 18-19, 21-22, 24-26, 28 and 34 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-3, 5-7, 9-11 and 13 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a PARP probe having biotin bound to it (3rd compound). It is unclear how is biotin function as an acceptor fluorophore with the donor fluorophore of the labeled polypeptide in the method as claimed in claim 1 because the specification does not provide any guidance of selecting donor fluorophores for biotin in the process as claimed by the method process of claim 1 wherein signal is measured from acceptor fluorophore (In claim 2, biotin is claimed as the acceptor fluorophore) when the donor fluorophore is excited with light.
Claim 10 recites a PARP probe having biotin bound to it (3rd compound). It is unclear how is the biotin function as a donor fluorophore with the acceptor fluorophore of the labeled polypeptide in the method as claimed in claim 1 because the specification does not provide any guidance of selecting acceptor fluorophores for biotin in the process as claimed by the method process of claim 9 wherein signal is 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 9 are directed to a method of identifying inhibitors for PARP by a method utilizing resonance energy transfer principle wherein the method requires a PARP catalytic domain labeled with a donor or acceptor fluorophore and a PARP probe labeled with an acceptor or donor fluorophore depending on the fluorophores labeled with PARP catalytic domain. The “PARP probe” in the method as claimed, is the most important feature/compound of the method process as the identification of the inhibitor is based on competitive binding of the PARP probe with 
However, throughout the application, PARP probe is strictly limited to a compound of formula 
    PNG
    media_image2.png
    77
    250
    media_image2.png
    Greyscale
 wherein A is a fluorophore or an affinity tag and L is a linking group having 10-30 spacer atoms. Throughout the specification, the PARP probe labeled with a fluorophore is limited to the above compound wherein the L comprising a specific linker composition for the method claim useful as a competitive binding probe for identifying inhibitors. Moreover, specification teaches that the present disclosure provides high affinity active site probes that binds in the NAD+ packet of PARPs (e,g, monoPARPs) and the probes are based on the structure-activity relationship (SAR) and binding mode of inhibitors that bind to the NAD+ pocket of monoPARP enzymes (page 11) and with the disclosed PARP probed labeled with a fluorophore, the disclosure of displacement assays are limited to displacement from 
The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These factors include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."  See MPEP § 2163.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.


Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  By disclosing only a single compound labeled with a fluorophore as a probe for competitive binding with catalytic domain of certain PARPs, the specification does 
The disclosure of only a single compound 
    PNG
    media_image3.png
    117
    219
    media_image3.png
    Greyscale
linked to a fluorophore through a certain linker composition as a labeled probe in a displacement assays with certain catalytic domain of monoPARPs for identifying inhibitor of PARP, cannot be considered representative disclosure or guidance of various compounds for probe in the process as claimed for identification of inhibitors of PARP with various catalytic domains of various PARPs.
Accordingly, the claims do not meet the written description provision of 35 USC 112(pre-AIA ), first paragraph. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (JBC 2014, hereinafter “Kim”) in view of Couturier et al (Frontiers in Endocrinology 2012, hereinafter “Couturier”).
In regards to claims 1, 3, 5, 9, 11 and 13, Kim teaches identifying PARP inhibitors using TR-FRET characterized in that the PARP is labelled with FITC, which is the acceptor fluorophore and using a labelled BRTC domain which binds to the PARP (i.e. labeled PARP probe), the BRTC being labelled with Tb3+ which is the donor fluorophore (page 3777). Kim teaches that the TR-FRET assay is useful for investigating and for identifying inhibitors by high-throughput screening. Kim teaches that for TR-FRET binding assay, the performed FRET pair consisting of FITC-labeled PARP1 and Tb3-BRCT1 was challenged with small ligands (page 3777).
Couturier teaches FRET and BRET for protein-protein interaction inhibitors (Title). Couturier teaches basic principles of various RET methods. Couturier teaches that the three main RET methods have been developed and used in drug screening assays: FRET (Forster Resonance Energy transfer), BRET and HTRF (Homogeneous Time Resolved fluorescence). All RET methods are based on the use of compatible energy donor and acceptor couples allowing RET to take place when donor and acceptor are in close proximity. To be a compatible couple, the energy donor emission wavelength has to overlap the energy acceptor excitation one in order to gain energy transfer. The energy donor and acceptor are each linked to one of the interacting partners and resonance can occur if the two partners interact and close the donor and acceptor by a distance less than 10nm. In the FRET method, donor and acceptor are both fluorophores and a proper excitatory light is needed to promote donor emission. In 
The method of present claim 1 distinguishes itself from Kim in that the donor fluorophore is located on the PARP polypeptide and the acceptor fluorophore is located on the PARP probe (hence, the fluorophores are swapped). However, from the reading in mind of the references of Kim and Couturier, one of ordinary skilled in the art would easily understand that exchanging the donor and acceptor fluorophores does not involve inventive skills and would easily envisage considering alternative labeling of the interacting partner in order for the TR-FRET method to be useful, and also could envisage other RET methods, as for example, BRET for screening inhibitors with the expectation of expanding the arsenal of RET based identification of inhibitors with various fluorophores and bioluminescent compounds with a reasonable expectation of success. 
In regards to claims 6 and 7, Kim teaches biotin tagged BRCT1 and Tb3+-chelated streptavidin. Kim also teaches PARP domain comprising a polyhistidine tag (page 3776, 1st col.) and BRCT domain expressed as His tag (page 3776, 2nd col.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641